[icdsecondamendmenttoseco001.jpg]
1 [ICD] Second Amendment to Second Amended and Restated Credit Agreement
#56317467 SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT THIS
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of April 23, 2018 by and
among INDEPENDENCE CONTRACT DRILLING, INC., a Delaware corporation (“ICD” and
also being known as the “Administrative Borrower”), the Required Lenders party
hereto and CIT FINANCE LLC (“CIT”), as Administrative Agent and Collateral
Agent. WITNESSETH: WHEREAS, pursuant to that certain Second Amended and Restated
Credit Agreement, dated as of July 14, 2017, by and among ICD, each of ICD’s
domestic Subsidiaries identified on the signature pages thereof or becoming a
“Borrower” by joinder thereto (together with the Administrative Borrower, the
“Borrowers”), the Lenders and CIT, as Administrative Agent, as amended by that
certain First Amendment to Second Amended and Restated Credit Agreement, dated
as of January 11, 2018 (as so amended, and as the same may be further amended,
supplemented, revised, restated or otherwise modified from time to time, the
“Credit Agreement”), Borrowers obtained commitments for a revolving loan credit
facility in an aggregate principal amount of up to $85,000,000; and WHEREAS,
Borrowers have requested certain modifications to the Credit Agreement, and
Administrative Agent and the undersigned Lenders (constituting Required Lenders)
have agreed to the modification of certain provisions contained in the Credit
Agreement upon the terms and conditions hereafter set forth. NOW, THEREFORE, in
consideration of the premises and the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the mutuality, receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows: Section 1. Definitions. All capitalized terms not defined herein shall
have the meanings given to such terms in the Credit Agreement. Section 2.
Amendments to Credit Agreement. 2.1. Amendment to Section 1.1 – Amended
Definition. Effective as of the Second Amendment Effective Date (as defined
below), the definition of “EBITDA” in Section 1.1 of the Credit Agreement is
amended by inserting the following sentence immediately following the last
sentence of such definition: “Notwithstanding anything herein to the contrary,
the parties hereto agree that for purposes of calculating the Fixed Charge
Coverage Ratio and the Leverage Ratio (and not for any other purpose), EBITDA
shall be calculated on an annualized basis for the following measurement periods
as follows: (i) EBITDA for the Fiscal Quarter ending June 30, 2018 shall be
multiplied by (4); (ii) EBITDA for the two Fiscal Quarters ending September 30,
2018 shall be multiplied by two (2); and (iii) EBITDA for the three Fiscal
Quarters ending December 31, 2018 shall be multiplied by four-thirds (4/3).”
2.2. Amendment to Section 1.1 – Amended and Restated Definition. Effective as of
the Second Amendment Effective Date (as defined below), the definition of
“Unfinanced Capital Expenditures” in Section 1.1 of the Credit Agreement is
amended and restated in its entirety to provide as follows:



--------------------------------------------------------------------------------



 
[icdsecondamendmenttoseco002.jpg]
2 [ICD] Second Amendment to Second Amended and Restated Credit Agreement
#56317467 ““Unfinanced Capital Expenditures” means any Capital Expenditure, to
the extent not financed through the incurrence of Indebtedness otherwise
expressly permitted under Section 6.01 (other than the Loans) or by the issuance
by ICD of Capital Stock not required to be applied to a prepayment pursuant to
Section 2.11(b)(iii). Notwithstanding the foregoing, for purposes of calculating
the Fixed Charge Coverage Ratio (and not for any other purpose), Unfinanced
Capital Expenditures shall exclude expenditures associated with upgrades of the
Rig identified by the Borrowers as Rig 214 in an aggregate amount not to exceed
$13,000,000; provided that such Rig is subject to a duly executed daywork
drilling contract that conforms to industry standards, is on terms and
conditions consistent with Borrowers’ historical practices for daywork drilling
contracts and is for a term of not less than one-year (or a lesser term approved
by the Administrative Agent in its Permitted Discretion), and the contract
backlog and dayrate progression with respect to Borrowers’ current Rig fleet is
satisfactory to Administrative Agent in its Permitted Discretion.” Section 3.
Ratification and Further Assurances. 3.1. Each Loan Party confirms that all of
its obligations under the Loan Documents (as amended by this Amendment) are in
full force and effect and are performable in accordance with their respective
terms without setoff, defense, counter-claim or claims in recoupment. Each Loan
Party further agrees that the term “Obligations”, as used in the Credit
Agreement, shall include all Obligations of the Loan Parties under the Credit
Agreement (as amended by this Amendment), any promissory notes issued under the
Credit Agreement and each other Loan Document and shall also include all
obligations now or hereafter arising from or in connection with the Purchase
Card Program. 3.2. Each Loan Party agrees that at any time and from time to
time, upon the written request of Administrative Agent, each Loan Party will
execute and deliver such further documents and do such further acts and things
as Administrative Agent may reasonably request in order to effect the provisions
of this Amendment. Section 4. No Waiver. Except as expressly set forth in this
Amendment, nothing contained in this Amendment, or any other communication
between or among Administrative Agent, Lenders and any Loan Party, shall be
construed as a waiver by Administrative Agent or Lenders of any covenant or
provision of the Credit Agreement, the other Loan Documents, this Amendment or
any other contract or instrument between or among any Loan Party, Administrative
Agent and/or Lenders, or of any similar future transaction and the failure of
Administrative Agent and/or Lenders at any time or times hereafter to require
strict performance by any Loan Party of any provision thereof shall not waive,
affect or diminish any right of any Agent and/or Lenders to thereafter demand
strict compliance therewith. Nothing contained in this Amendment shall directly
or indirectly in any way whatsoever either: (i) impair, prejudice or otherwise
adversely affect Agents’ or any Lender’s right at any time to exercise any
right, privilege or remedy in connection with the Credit Agreement or any other
Loan Documents, each as amended hereby, (ii) except as expressly provided
herein, amend or alter any provision of the Credit Agreement or any other Loan
Documents or any other contract or instrument, or (iii) constitute any course of
dealings or other basis for altering any obligation of any Loan Party under the
Credit Agreement or any other Loan Documents or any right, privilege or remedy
of any Agent or any Lender under the Credit Agreement, any other Loan Documents
or any other contract or instrument. Agents and Lenders hereby reserve all
rights granted under the Credit Agreement, the other Loan Documents, this
Amendment and any other contract or instrument between or among any Loan Party,
Agents and Lenders, each as amended hereby.



--------------------------------------------------------------------------------



 
[icdsecondamendmenttoseco003.jpg]
3 [ICD] Second Amendment to Second Amended and Restated Credit Agreement
#56317467 Section 5. Representations and Warranties. Each Loan Party represents
and warrants (both immediately before and after giving effect to this Amendment,
including any transaction to be consummated contemporaneously with the Second
Amendment Effective Date) to Administrative Agent and Lenders the following: (i)
there does not exist any Default or Event of Default that is continuing, (ii)
each Loan Party is individually, and the Loan Parties as a whole, are, Solvent,
and (iii) all other representations and warranties contained in the Loan
Documents (and this Amendment shall constitute a “Loan Document” for all
purposes) are true and correct in all material respects (except representations
and warranties which are already qualified by a materiality standard, which
representations and warranties are true and correct in all respects) on and as
of the date hereof and the Second Amendment Effective Date as though made on and
as of such date (or to the extent that such representations and warranties
relate solely to an earlier date, on and as of such earlier date), (iv) each
Loan Party is in good standing under the laws of its jurisdiction of
incorporation or organization, as applicable, and is qualified to do business in
each other jurisdiction in which the failure to be so qualified could reasonably
be expected to result in a Material Adverse Effect, (v) no amendment,
modification or other change has been made to (a) the certificate of
incorporation, certificate of limited partnership, or comparable organizational
document, or (b) the bylaws, regulations, operating agreement or similar
governing document of any Loan Party since the Effective Date, and (vi) except
as contemplated by this Amendment, no Lender will receive, or have the right to
charge or collect, any fee, interest or other amount (beyond the reimbursement
of attorneys’ fees and beyond the right to interest under the Credit Agreement
as in effect on the Second Amendment Effective Date) as result of its or their
consent to this Amendment. Section 6. Conditions to Effectiveness. The
effectiveness of this Amendment is conditioned upon the satisfaction of the
following condition precedent (the date on which the conditions have been
satisfied or waived in writing by Administrative Agent being the “Second
Amendment Effective Date”), with any documentation set below being in form,
substance and results acceptable to Administrative Agent at its sole option. The
determination as to whether each condition has been satisfied shall be made by
Administrative Agent. 6.1. The Borrowers shall have paid and Borrowers hereby
agree to pay to Administrative Agent, all expenses (including reasonable
attorneys’ fees) and fees owed to or incurred by Agents or Lenders arising in
connection with the Loan Documents or this Amendment (including pursuant to the
Fee Letter (defined below). All fees, expenses and other amounts payable
hereunder shall be non-refundable and fully earned upon Administrative Agent’s
receipt of such expenses or amounts (or the making of a Loan for payment
thereof); 6.2. Each Loan Party shall have duly executed and delivered that
certain fee letter agreement dated as of the date hereof (the “Fee Letter”); and
6.3. Each Loan Party and the Required Lenders shall have duly executed and
delivered this Amendment. The Loan Parties shall be deemed to represent and
warrant to Administrative Agent and Lenders that each of the foregoing
conditions have been satisfied upon the release of their respective signatures
to this Amendment; provided, however, that if the other conditions precedent
herein have been satisfied, Administrative Agent shall be irrevocably authorized
by each Loan Party and each Lender party to this Amendment to make at
Administrative Agent’s election (and without any further deliverables being made
to Administrative Agent) a Loan on behalf of Borrowers to pay any fees and
expenses contemplated above contemporaneously with the Second Amendment
Effective Date.



--------------------------------------------------------------------------------



 
[icdsecondamendmenttoseco004.jpg]
4 [ICD] Second Amendment to Second Amended and Restated Credit Agreement
#56317467 Section 7. Miscellaneous. 7.1. Except as expressly provided in this
Amendment, (i) the Credit Agreement shall continue in full force and effect, and
(ii) the terms and conditions of the Credit Agreement are expressly incorporated
herein and ratified and confirmed in all respects. This Amendment is not
intended to be or to create, nor shall it be construed as, a novation or an
accord and satisfaction. From and after the Second Amendment Effective Date,
references to the Credit Agreement in each Loan Document shall be references to
the Credit Agreement as amended hereby. The Lenders party hereto hereby direct
and instruct Administrative Agent to execute and deliver this Amendment and all
documents to be executed in connection herewith, and to induce Administrative
Agent to execute and deliver this Amendment and the other applicable documents,
each Lender ratifies and confirms its obligations under, and the immunities and
exculpatory provisions accruing to each Agent under, the terms of the Credit
Agreement and the other Loan Documents and agrees that, as of the date hereof,
such obligations, immunities and other provisions are without setoff,
counterclaim, defense or recoupment. This Amendment shall constitute a Loan
Document. 7.2. Each Loan Party hereby ratifies and confirms the Liens and
security interests granted under the Loan Documents and further ratifies and
agrees that such Liens and security interests secure all obligations and
indebtedness now, hereafter or from time to time made by, owing to or arising in
favor of Agents or Lenders pursuant to the Loan Documents (as now, hereafter or
from time to time amended). 7.3. This Amendment constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof. Neither this
Amendment nor any provision hereof may be changed, waived, discharged, modified
or terminated orally, but only by an instrument in writing signed by the parties
required to be a party thereto pursuant to the Credit Agreement. 7.4. This
Amendment may be executed in any number of counterparts (including by facsimile
or as a .pdf attachment), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. 7.5. If any term or provision of this Amendment is adjudicated to be
invalid under applicable laws or regulations, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment which shall be given effect so
far as possible. 7.6. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE CREDIT
AGREEMENT AND SHALL BE SUBJECT TO ANY WAIVER OF JURY TRIAL (OR IF APPLICABLE,
THE JUDICIAL REFEREE PROVISIONS) AND NOTICE PROVISIONS OF THE CREDIT AGREEMENT.
7.7. This Amendment shall be binding upon and inure to the benefit of each Loan
Party, Agents and Lenders and their respective successors and assigns, except
that no Loan Party shall have the right to assign any rights thereunder or any
interest therein without Administrative Agent’s and the Required Lenders’ prior
written consent.



--------------------------------------------------------------------------------



 
[icdsecondamendmenttoseco005.jpg]
5 [ICD] Second Amendment to Second Amended and Restated Credit Agreement
#56317467 7.8. EACH LOAN PARTY HEREBY ABSOLUTELY AND UNCONDITIONALLY RELEASES
AND FOREVER DISCHARGES EACH AGENT AND EACH LENDER, AND ANY AND ALL PARTICIPANTS,
PARENTS, SUBSIDIARIES, AFFILIATES, INSURERS, INDEMNITORS, PREDECESSORS,
SUCCESSORS AND ASSIGNS THEREOF, IN EACH CASE, IN WHATEVER CAPACITY, TOGETHER
WITH ALL OF THE PRESENT AND FORMER DIRECTORS, OFFICERS, ATTORNEYS, AGENTS AND
EMPLOYEES OF ANY OF THE FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF
ACTION OF ANY KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR
UPON CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE BUT ONLY TO
THE EXTENT ARISING UNDER, ON ACCOUNT OF OR IN CONNECTION WITH THE LOANS AND/OR
THE LOAN DOCUMENTS, WHICH SUCH LOAN PARTY HAS HAD, NOW HAS OR HAS MADE CLAIM TO
HAVE AGAINST ANY SUCH PERSON FOR OR BY REASON OF ANY ACT, OMISSION, MATTER,
CAUSE OR THING WHATSOEVER ARISING FROM THE BEGINNING OF TIME TO AND INCLUDING
THE SECOND AMENDMENT EFFECTIVE DATE, WHETHER SUCH CLAIMS, DEMANDS AND CAUSES OF
ACTION ARE MATURED OR UNMATURED OR KNOWN OR UNKNOWN, INCLUDING, WITHOUT
LIMITATION, ALL CLAIMS, DEMANDS OR CAUSES OF ACTION ARISING IN WHOLE OR PART
FROM THE NEGLIGENCE OR STRICT LIABILITY OF ANY AGENT, ANY LENDER OR ANY OTHER
PARTY PURPORTED TO BE RELEASED HEREBY. The foregoing release shall apply to all
unknown or unanticipated results of any events occurring prior to the time this
Amendment is signed, as well as those known or anticipated. Each Loan Party, to
the extent permitted by law, expressly waives any and all rights under Section
1542 of the Civil Code of the State of California with respect to the claims
released herein. Section 1542 of the Civil Code of the State of California
provides as follows: A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor. Each Loan Party, to the extent
permitted by law, expressly waives and relinquishes all rights and benefits
afforded by said Section 1542, and any comparable state or federal law. Each
Loan Party understands that the facts in respect of which the foregoing release
is given may hereafter turn out to be different from the facts now known or
believed to be true. Each Loan Party hereby accepts and assumes the risk that
those facts may ultimately be found to be different, and agrees that the
foregoing Release shall be in all respects effective, and not subject to
termination or rescission by virtue of any such factual differences. [SIGNATURES
APPEAR ON FOLLOWING PAGES]



--------------------------------------------------------------------------------



 
[icdsecondamendmenttoseco006.jpg]




--------------------------------------------------------------------------------



 
[icdsecondamendmenttoseco007.jpg]




--------------------------------------------------------------------------------



 
[icdsecondamendmenttoseco008.jpg]




--------------------------------------------------------------------------------



 
[icdsecondamendmenttoseco009.jpg]




--------------------------------------------------------------------------------



 
[icdsecondamendmenttoseco010.jpg]
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Lender By: Name: Jnifer L.
iffi Title: i President PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY, as a
Lender By: PGIIVI, Inc., as investment manager Name: Title: [lCD] Second
Amendment to Second Amended and Restated Credit Agreement #56317467



--------------------------------------------------------------------------------



 